Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 1 of 25 Page|D: 217

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

--____________________H____________-__,_d_~-____________X
AGUDATH lsRAEL OF AMERICA,
and WR PRQPERTY LLC,
. . Civil Action No. 3:17--cv-
Plam“ffs’ 03226-MAS-1)EA
V.
TOWNSHIP OF JACKSON, NEW
JERSEY,
Defendant.
_-_-_______________,___*_-_-______-_-_,,____d-___________X

BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO ENJOIN
DEFENDANT FROM CONTINUING TO SPOLIATE EVIDENCE, FOR
SANCTIONS AND FOR ()THER RELIEF

WILENTZ, GOLDMAN & SPITZER P.A.
Donna M. Jennings, Esq. (DJ7790)

Risa M. Chalfln, Esq. (RC3832)

90 Woodbridge Center Drive

Post Offlce Box 10

Woodbridge, New Jersey 07095

(732) 636-8000

Attorneys for Plaintiff WR Property, LLC

-and-

STORZER AND ASSOCIATES, P.C.

Roman Storzer, Esq., admitted pro hac vice

Sieglinde Rath, Esq.

1025 Connecticut Avenue NW, Suite 1000

Washington, D.C. 20036

(202) 857-9766

Attorneys for Plaintiffs Agudath lsrael of America
and WR Property, LLC

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 2 of 25 Page|D: 218

TABLE OF CONTENTS
PAGE

LEGAL ARGUMENT ............................................................................................ 10

I. PLAINTIFFS ARE ENTITLED TO AN ORDER
ENJOINING DEFENDANT FROM CONTINUING TO
KNOWINGLY AND PURPOSELY DESTROY
RELEVANT INFORMATION DURING THE
PENDENCY OF THIS LAWSUIT. 10

II. DEFENDANT SHOULD BE SANCTIONED. ................................. 17

#10518801,1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 3 of 25 Page|D: 219

TABLE OF AUTHORITIES

M
CASES

Brewer v. Quaker State Ol`l Refz`ning Corp.,
72 F.3d 326 (3d Cir. 1995) 18

Bull v. United Pczrcel Servz`ce, Inc.,
665 F.3d 68 (3d Cir.2012)12,15, 20

Davz`d’s Bridal, Inc. v. House of Brides,
NO. CV 06-5660 (SRC), 2009 WL 10690456, (D. N.J. Nov. 10, 2009)........ 12, 20

Kachigian v. Berkshire Lz'fe lns. Co. of Am.,
NO. CIV.A. 09-6217 DEA, 2013 WL1338288(D.N.J.Apr.1, 2013)...........1, 11

Katiroll Co. v. Kati Roll & Platters, Inc.,
NO. CIV.A. 10-3620 GEB, 2011 WL 3583408 (D. N.J. Aug. 3, 2011) ............... 18

Kounelis v. Sherrer,
529 F. Supp. 2d 503 (D.N.J. 2008)16, 18

Scarborough v. Eubanks,
747 F.2d 871 (3d Cir. 1984) 19

Ware v. Roa’a[e Press, Inc.,
322 F.3d 218 (3d Cir. 2003) 18

STATUTES

42 U.S.C. § 1983 ..................................................................................................... 10
42 U.S.C. § 2000 6
42 U.S.C. § 2000¢¢8 10
42 U.S.C. § 3601 8
42 U.S.C. § 3604 11
M 10;5-1 11

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 4 of 25 Page|D: 220
TABLE OF AUTHORITIES (cont’d)

M

OTHER AUTHORITIES

31A C.J.S. Evidence § 156(2);
29 Am.Jur.Zd Evz'dence § 177 15

-iii-
#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 5 of 25 Page|D: 221

STATEMENT OF FACTS

Plaintiffs Agudath Israel of America and WR Property, LLC (collectively,
“Plaintiffs”) file this application to enjoin Defendant the Township of Jackson
(“Township” and “Defendant”) from continuing to knowingly and willfully destroy
documents relevant to this lawsuit during its pendency. This is a clear case of
spoliation. Defendant must be enjoined from causing further harm and sanctioned
for the harm already caused.

Spoliation, by the simplest definition, is when a party destroys evidence
related to the action.l Here, despite ongoing litigation and continuing discovery
obligations, made known and agreed upon by counsel most recently during the
telephonic schedule conference with the Hon. Douglas E. Arpert, U.S.M.J. on
March 12, 2019, Plaintiffs have learned that Defendant has taken action to destroy
documents relating to this lawsuit while this lawsuit has been pending and as
recently as March 6, 2019, approximately four weeks ago.

This action has been pending since 2017 as a result of Defendant’s actions to

pass Zoning ordinances that forbid the construction of schools in residential Zoning

 

l “Spoliation is the destruction or significant alteration of evidence, or the failure to
preserve property for another's use as evidence in pending or reasonably
foreseeable litigation.” Kachigz`an v. Berkshz`re Ll'fe Ins. C0. ofAm., No. CIV.A.
09-6217 DEA, 2013 WL 1338288, at *2 (D. N.J. Apr. 1, 2013) (D. Jennings Decl.,
EXh. W) (citing Mosaz'd Technologies Inc. v. Samsung Electronics CO., Lta’., 348
F.Supp.2d 332, 335 (D. N.J.2004) (internal quotations omitted)

_1_
#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 6 of 25 Page|D: 222

districts, dormitories throughout the Township of Jackson, and the erection of an
eruv anywhere in the Township of Jackson (the “Grdinances”). Dkt. #22. The
purpose of these Ordinances is to target the OrthodoX Jewish Community, to
prevent that community from being able to provide the necessary educational
institutions for its youth, and to discourage that community from relocating to and
residing in the Township.

Though written discovery requests had been served, the parties had been
attempting to resolve the matter by way of settlement for approximately a year and
a half. Plaintiffs were negotiating in good faith; it is clear now that Defendant was
negotiating in bad faith as relayed to the Magistrate Judge during the most recent
conference call with the Court on March 12, 2019. [Dkt. 31]. As a result, Judge
Arpert granted Plaintiffs’ request to file an Amended Complaint and enter a new
scheduling order. [Dkt. 31]. In the meantime, Defendant has acted in
contravention to its obligation to preserve relevant evidence as it has become
apparent Defendant is purposefully destroying documents relevant to this case.

On February 25, 2019, an OPRA request was submitted to the Township.
Declaration of Donna l\/I. Jennings (“D. Jennings Decl.”), EXh. A. The OPRA
request sought “all emails and letters to and from Mike Reina, Rob NiXon, Barry
Calogero, Scott Marin, Ann Updegrave and Ken Bressi with regards to Oros Bais

Yaakov, girls schools, and schools between 01/01/14 thru 01/01/15.” Id. The

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 7 of 25 Page|D: 223

OPRA request was sent by email from “riseupocean@gmail.com” to Janice Kisty,
Clerk of the Township, as well as the former Clerk, Ann Marie Eden. Id. The
request was received on February 26, 2019. Id.

On March 22, 2019, the Township responded to the OPRA request,
providing records responsive to this Request, but provided its response to another
party, “Opra Baby.” Id., EXh. B. One of the emails appearing in the records
provided was between Mayor Mike Reina and Township Administrator Helene
Schlegel dated October 31, 2014. Id., EXh. B at p. 57-59. This email was
redacted. Id. In its response, the Township stated:

Please be advised "schools" is overly broad and requires
clarification

Please note: Redactions have been made pursuant
to N.J.S.A. 47:1A-1.1

Id., Exh. B.

On March 24, 2019, “Opra Baby” sent another OPRA request to the
Township requesting “all emails between Mike Reina and Helene Schlegel in Oct
2014 with regard to the Oros bais Yaakov lawsuit or complaint.” Ia’., Exh. C. In
addition, “Opra Baby” sent a second OPRA request that same day stating: “I see
that an email between Mike Reina and Helene Schlegel in Oct 2014 with subject
complaint or ‘Re complaint" was redacted, under opra l would like the unredacted

copy of this email ( it should not have been redacted ).” Ia’., Exh. D.

_3_
#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 8 of 25 Page|D: 224

On March 25, 2019, the Township advised “Opra Baby” that the “records
requested have been destroyed under general correspondence as per approval
from the NJDARM.” Ia'., Exh. E (emphasis added). The response referenced the
“Authorization from Records Disposal approved on 3/6/19.” Id.z

The same day, “riseupocean” sent an email to the Township indicating that it
had never received a response to its OPRA request. Id., Exh. G. In response, next
day, March 26, 2019, the Township responded that

Your records requested have been destroyed under
general correspondence as per approval from the
NJDARM. Attached please [find] the Authorization
from Records Disposal approved on 3/6/2019(2009-
2016) for Administration. Also Please find
Authorization from Records Disposal approved on
1/31/18 (2014), [2]/15/19 (2015) for Council.
Id., Exh. H; §§ a_ls_o_ Exhs. I, J, K.

In response, on March 26, 2019, “riseupocean” sent an OPRA request to the

Township seeking the unredacted emails at issue noting that the Township had sent

out the redacted emails to other parties the week before. Id., Exh. L. In response

the Township replied on March 26, 2019 as follows:

 

2 The Defendant had received a Subpoena from the State of New Jersey, Office of
Attorney General, in DCR Docket No. AQl 1W1\/I-66721 “In re Jackson Township
Ordinance Nos. 03-17, 04-17 and 20-17” on November 8, 2017, which sought all
requested documents from January 1, 2015 to the present. D. Jennings Decl., Exh.
F. This subpoena reaches information the Township indicates has been destroyed
despite the ongoing DCR action.

#‘|0518801,1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 9 of 25 Page|D: 225

Please be advised l will gladly send you the redacted
emails that were previously sent to other parties. As for
this being handled as a new request which would require
a new search, the searchable emails have been

destroyed

Note: You will not be receiving anything UN-redacted
as the email conversation between the Mayor and the
Administrator was redacted under N.J.S.A. 47:1A-1.1,
advisory, consultative, deliberative process privilege, and
N.J.S.A. 47:1A-9b, executive privilege.

Please advise if you would like me to send you what has
previously been released.

Ia’., Exh. L (emphasis added).
The Township also sent another response that day to “Opra Baby”
indicating:
It has been destroyed. You were provided all that is
available which was redacted by our legal team. If you
would like me to re-send what you've already been
provided please advise.

Ia’., Exh. 1\/1 (emphasis added).

The information requested directly relates to the claims at issue in this
lawsuit, specifically that the Township Ordinances passed on March 16, 2017, No.
03-17 and 04-17, prohibited schools from locating in the Township’s residential
zoning districts and prohibited dormitories in the Township, targeting specifically,

the Orthodox Jewish community. [Dkt. 22]. The request sought information

relating to schools in the Township, which is at the heart of the Plaintiffs’ lawsuit.

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 10 of 25 Page|D: 226

The Township Clerk, Janice Kisty, is fully familiar with the ongoing lawsuit.
Ms. Kisty was deposed in another action pending in state court against the
Township and the Zoning Board of Adjustment of the Township of Jackson.3 D.
Jennings Decl., Exh. N. lt was Ms. Kisty who approved the request to destroy the
correspondence, although it is unknown if she acted alone or at someone’s
direction. Id., Exh. I. Her approval on the Request and Authorization for Records
Disposal Form appeared on March 6, 2019, eight days after the OPRA request was
received by the Township. Id.

The response to the OPRA request, sent on March 26, 2019 (well beyond the
statutory seven (7) day response requirement discussed below) cited this approval

as the reason the records were destroyed and could not be produced. Id.

 

3 Oros Bais Yaclkov Hz`gh School (“0ros”) v. Township of chckson, NJ, et al.,
Docket No. OCN-L-2981-14 pending in the Superior Court of New Jersey, Law
Division, Ocean County. Plaintiff filed a Complaint on October 15, 2014 against
the Township of Jackson Zoning Board of Adjustment (“ZBA”) as a result of
Defendant’s discriminatory Zoning action that has prohibited and continues to
prohibit Oros from building and operating a religious high school for girls on its
property in Jackson, New Jersey in violation of the Religious Land Use
Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000, et seq., and, by
amendment, challenges the Township Code, under RLUIPA and the federal
Constitution. D. Jennings Decl., Exh. P. Some of the comments ZBA members
have admitted making are “ask him what to do about the scourge of the
cockroaches from the east,” “Jackson is not prepared for the tsunami of orthodoxy
that is mounting at the border. . .,” “. . .They are on target for a repeat of the
1930s” and “They DO have more money than you or me or all of us put together
and they have a long term plan and an abundance of patience.” D. Jennings Decl.
Exh. Q.

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 11 of 25 Page|D: 227

Significantly, this destruction of evidence occurred within a few days of the
Plaintiffs’ February 27, 2019 correspondence to the Court indicating that
settlement negotiations were conducted in bad faith and had ceased and the Court’s
text Order of March l, 2019 scheduling the conference call with the Court. Id.,
Exh. O. Thus, the Defendant knew that the litigation was proceeding4

Also significant is that the documents sought pursuant to the OPRA request
arose out of the receipt of a redacted email dated October 31, 2014, between
Mayor Michael Reina and Township Administrator Helen Schlegel regarding the
state court suit and a proposed high school for Orthodox Jewish girls in the
Township. Id,, Exh. B at p. 57-59.5

In what appears to be a continuing course of deliberate action to destroy
records, Ms. Kisty also emailed Township employee, Danielle Sinowitz,
“Reminder that 2014 and maybe 2015 is destroyed . . .” with respect to an OPRA
request seeking Eruv information Id., Exh. S. Further, Ms. Kisty sent an email on

March 12, 2019 to Ms. Sinowitz regarding another OPRA request received on

 

4 Significantly, this destruction of evidence occurred the day after the ZBA’s
purported counsel on Counts 2 and 3, Sean Gertner, Esq., sent correspondence to
the Court in the Oros action indicating that settlement negotiations had ceased and
requested a Case Management Conference. Id., Exh. R. Thus, Defendant clearly
knew that the litigation was proceeding

5 This email was not produced in discovery in the state court action referenced in
footnote 2 despite significant written discovery already concluded in that action.

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 12 of 25 Page|D: 228

March 11, 2019 seeking emails and records regarding “Dorms, yeshivas and
boarding houses” as follows:
Danielle,
Please confer with Robin as to these records having
permission to be destroyed. Thank you.
Id., Exh. T (emphasis added)

Upon information and belief, Robin is Robin LaBue, Esq., one of the
Township attorneys. There can be no other conclusion, but that as OPRA requests
come in, records are being destroyed

Plaintiffs have filed this Motion to enjoin Defendant from continuing with
these violative and irreparable actions, and for sanctions, both monetary and an

adverse inference. This relief is necessary and appropriate to enjoin Defendant

from continuing on its destructive path.

PROCEDURAL HISTORY

This matter was filed on May 8, 2017. Dkt. 1. The Complaint alleges the
Ordinances passed by Defendant on March 16, 2017, Ordinances No. 03-17 and
04-17, violate Plaintiffs’ civil rights, as protected by the United States
Constitution, the Religious Land Use and Institutionalized Persons Act of 2000, 42
U.S.C. § 2000cc, et. seq., the Fair Housing Act, 42 U.S.C. § 3601, et. seq., and the
New Jersey Law Against Discrirnination. Id. The Complaint was subsequently

amended on November 15, 2017 to include a challenge to the enactment of

#10518801.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-1 Filed 04/12/19 Page 13 of 25 Page|D: 229

Ordinance No. 20-17 which effectively banned eruvs throughout the Township,
another discriminatory action targeting the Orthodox Jewish community. Dkt. 22.

During an initial scheduling conference on August 15, 2017, an initial
scheduling order was discussed. Dkt. 17. On August 22, 2017, the Order was filed
and included a date by which the parties were to serve written discovery requests
On August 23, 2017, an Order of Reference to Mediation was entered, whereby the
parties consented to the appointment of Hon. Alexander H. Carver, III, J.S.C. (ret.)
to serve as a mediator in this matter. Dkt. 18.

Despite more than a year of negotiations on the joint preparation of
Ordinances (“remedial legislation”) to address the issues in dispute, sessions with
Judge Carver, a Settlement Conference with the Hon. Douglas Arpert, U.S.l\/I.J. on
July 26, 2018, and what appeared to be finalized remedial legislation, the
Township refused to place the Ordinances on its Agenda for consideration and
adoption by Defendant, as agreed. D. Jennings Decl., Exh. O.

As a result of Plaintiffs’ February 27, 2019 correspondence to the Court, on
March 12, 2019, the parties appeared for a telephonic scheduling conference with
the Hon. Douglas Arpert, U.S.M.J. Dkt. 31. At the conference, Plaintiffs informed
the Court of the breakdown in negotiations and bad faith of the Defendant, advised
for the need to proceed with the action and file an Amended Complaint to detail

more actions taken by the Defendant against the Orthodox Jewish community.

#10518801.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 14 of 25 Page|D: 230

Dkt. 31. The matter was administratively terminated from the Court’s active
docket subject to the reinstatement upon the written request of any party, i.e. the
filing of the Amended Complaint. Dkt. 31. This Motion serves as written request
of the Plaintiffs.

LEGAL ARGUMENT

I. PLAINTIFFS ARE ENTITLED TO AN ORDER ENJOINING
DEFENDANT FROM CONTINUING TO KNOWINGLY AND
PURPOSELY DESTROY RELEVANT INFORMATION DURING
THE PENDENCY OF THIS LAWSUIT.

The Plaintiffs’ eleven-count Amended Complaint seeks declaratory and
injunctive relief with respect to the Township’s ordinances, which are
unconstitutional and illegal under federal and state law as follows: Counts I-IV
assert claims under 42 U.S.C. § 1983 and allege that the Defendant deprived
Plaintiffs of rights guaranteed to them by the First and Fourteenth Amendments to
the United States Constitution, by discriminating against them on the basis of their
religion and treating religious institutions on less than equal terms as similarly
situated nonreligious institutions, by depriving Plaintiffs of their free exercise of
religion, by violating the Establishment Clause, and by depriving Plaintiffs of their
freedom of association. Counts V through VIII allege violations of the Religious
Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §
20000c, et seq., by treating the Plaintiffs on less than equal terms with nonreligious

assembly and institutional land uses, discriminating against Plaintiffs on the basis

_10-
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 15 of 25 Page|D: 231

of religion and religious denomination, and unreasonably limiting and totally
excluding Plaintiffs’ religious land use within the Township’s jurisdiction Counts
IX asserts a claim under the Fair Housing Act, 42 U.S.C. § 3604, for making
housing unavailable to Plaintiffs due to their religion Count X asserts
discrimination by Defendant against the Plaintiffs based upon religion under the
New Jersey Law Against Discrimination, MS_A 1015-1, et seq., and Count XI is
a prerogative writ action seeking declaratory judgment under New Jersey law.
Plaintiffs bring this application because Defendant refuses to maintain the
condition of its records during the litigation and has admitted to destroying records
that are relevant to this lawsuit. Spoliating evidence, while discovery demands are
still pending, while the lawsuit is still pending, and with knowledge that
information cannot be destroyed if it relates to the lawsuit, is forbidden Plaintiffs
have demonstrated that, without a Court order, Defendant will continue to impede
and hamper Plaintiffs’ ability to prosecute their claims by destroying evidence.
Spoliation is the “the destruction or significant alteration of evidence, or the
failure to preserve property for another's use as evidence in pending or reasonably
foreseeable litigation.” Mosaid Techs. Inc. v. Samsung Elecs. C0., 348 F. Supp. 2d
332, 335 (D.N.J. 2004); see Kachigl`an v. Berkshire Lz'fe Ins. Co. cf Am., No.
CIV.A. 09-6217 DEA, 2013 WL 1338288, at *2 (D.N.J. Apr. 1, 2013) (D>

Jennings Decl., Exh. W); David's Bridal, lnc. v. House of Brz'des, No. CV 06-5660

_11_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 16 of 25 Page|D: 232

(SRC), 2009 WL 10690456, at *4 (D. N.J. Nov. 10, 2009) (D. Jennings Decl., Exh.
V).

The Third Circuit has articulated a four-factor test for determining whether a
party has engaged in spoliation: “[s]poliation occurs where: [1] the evidence was in
the party's control; [2] the evidence is relevant to the claims or defenses in the case;
[3] there has been actual suppression or withholding of evidence; and, [4] the duty
to preserve the evidence was reasonably foreseeable to the party.” Bull v. United
Parcel Servz'ce, Inc., 665 F.3d 68, 73, n.5 (3d Cir.2012) (“[A] duty to preserve
evidence, independent from a court order to preserve evidence, arises where there
is: (l) pending or probable litigation involving the [non-spoliating party]; (2)
knowledge by the [spoliating party] of the existence or likelihood of litigation; (3)
foreseeability of harm to the [non-spoliating party], or in other words, discarding
the evidence would be prejudicial to [them]; and (4) evidence relevant to
the litigation.”). The Court must also consider whether the destruction of evidence
was done in “bad faith.” Bull, supra, 665 F.3d at 79.

The documents, emails between Township officials and personnel were
clearly within the control of the Township. Mosaz'd Techs. lnc. v. Samsung Elecs.
Co., 348 F. Supp. at 336 (“The e-mails of Samsung's employees were clearly

within Samsung's control since the inception of this litigation.”)

_12_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 17 of 25 Page|D: 233

There is no question that correspondence relating to schools between
Township Council members and Township personnel is relevant. The claims in
this case include that discriminatory intent was the sole basis of enacting the
Ordinances at issue. The sequence of events is important The state Oros
litigation was filed on or about October 15, 2014. D. Jennings Decl., Exh. U. The
email which is redacted is dated October 31, 2014 and the range of emails that
have been destroyed are from January l, 2014 to January 1, 2015. D. Jennings
Decl. Exh. B at p. 57-59; Exh. I. The Township was joined as a Defendant in the
state Oros litigation in December 2016 alleging that it had discriminated against
Oros by banning private and parochial schools in certain residential districts; those
that largely border Lakewood Township. D. Jennings Decl., Exh. P.

Plaintiff Oros has alleged in that lawsuit that:
Orthodox Jews generally seek religious schooling for

their children, which requires the development of private
schools

The exclusion of “private or parochial schools” in the R-
1 zone has a discriminatory impact on Orthodox Jewish

religious education land uses.

The rezoning of property in Jackson Township to R-l has
a discriminatory impact upon Orthodox Jews by
preventing religious education land uses near their
community, which is predominantly centered in
Lakewood Township.

Upon information and belief, Defendants were not

previously concerned about schools existing in the R-l

_13-
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 18 of 25 Page|D: 234

zoning district (or its predecessor zoning district(s)) prior
to 2009-2010.

Id., Exh. P at para. 87-90.

Shortly thereafter in February 2017, Ordinances 03-17 and 04-17 were
introduced by the Township to ban all schools in residential districts as well as
dormitories in all districts and subsequently adopted in March 2017. Dkts. 1 & 22.
A clearer road map of discriminatory intent toward the Orthodox Jewish
community could not be drawn and the emails at issue are inexplicably intertwined
with the motives for introducing these Ordinances.

The destruction of the documents is spoliation; the destruction of the
documents while the OPRA request was pending demonstrates that this was done
in bad faith.

On February 25, 2019, an OPRA request was made for “all emails and
letters to and from Mike Reina, Rob Nixon, Barry Calogero, Scott Marin, Ann
Updegrave and Ken Bressi with regards to Oros Bais Yaakov, girls schools, and
schools between 01/01/14 thru 01/01/15.” D. Jennings Decl. Exh. H at p. 3.

On March 26, 2019, the Clerk for the Township responded that “Your
records requested have been destroyed as per approval from the NJDARl\/I.”
Jennings Aff., Exh. B. The response referenced the “Authorization from Records

Disposal approved on 3/6/ 19 (2009~2016) for Administration. Also Please find

_14_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 19 of 25 Page|D: 235

Authorization from Records Disposal approved on 1/31/ 18 (2014), [2]/15/ 19
(2015) for Council.” Id.,' see also Exhs. I, J & K.

This lawsuit has been pending since 2017. The destruction of any records
relating to the issues in this lawsuit since the filing of the Complaint would be a
textbook definition of spoliation. Here, records were purposefully and knowingly
destroyed while this lawsuit was pending, and even after this OPRA request was
submitted ~» the OPRA request is dated February 25, 2019, and the clerk, Janice
Kisty, accepted and forwarded the request for processing on February 26, 2019.
On March 6, 2019, that same clerk, Janice Kisty, approved the destruction of
records for general correspondence from 2009-2016. See Jennings Decl., Exh. I.

This is “actual suppression or withholding of evidence,” see Bull, supra.,
Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995) (“Such a
presumption or inference arises, however, only when the spoilation or destruction
[of evidence] was intentional, and indicates fraud and a desire to suppress the truth
. . .” citing 31A C.J.S. Evidence § 156(2); 29 Am.Jur.2d Evidence § 177).
lt is undisputed that the Defendant had a duty to preserve the documents sought.

An independent duty to preserve relevant evidence arises
when the party in possession of the evidence knows that
litigation by the party seeking the evidence is pending or
probable and the party in possession of the evidence can
foresee the harm or prejudice that would be caused to the

party seeking the evidence if the evidence were to be
discarded

_15_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 20 of 25 Page|D: 236

Kounelz`s v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008); see also discussion
infra

Ms. Kisty, the Clerk for the Township, despite knowledge of the lawsuit and
the pending OPRA request, approved the destruction of documents Evidence has
been spoliated.6 If the appropriate order is not entered, Defendant may well
spoliate the remainder of all information in its possession before discovery is
exchanged.

This lawsuit was filed in the interest of the public as a result of the actions of
the injurious, prejudicial acts of the public officials towards the Orthodox Jewish
community, in violation of their civil rights Defendant is now destroying
documents that demonstrate the frame of mind of the individuals involved during
the relevant time period. The willful destruction of documents during the
pendency of this case by the government agency is beyond cognizable

comprehension and the Defendant should be sanctioned for its conduct.

 

6 l\/Is. Kisty subsequently sent an email on March 29, 2019 advising that the despite
the clear and unambiguous prior email of Ms. Sinowitz that the emails had been
destroyed, and the corresponding documentation of proof of destruction, the emails
from 2009-2016 now have “have not been destroyed, but they are no longer
searchable in the same manner as before. Any further OPRA requests will be done
manually and will take extended periods of time and effort to complete.” Jennings
Decl., Exh. U (emphasis in original). Even if this is true, a custodian must respond
to all GPRA requests within 7 days pursuant to N.J.S.A. 47:1A-5.i. The custodian
can request an extension of time. Here, the custodian denied the request more than
seven days after it was received. The custodian is now requesting an extension of
time. Regardless, the Township is in violation of N.J.S.A. 47:1A-5.i.

_16_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 21 of 25 Page|D: 237

II. DEFENDANT SH()ULD BE SANCTIONED.

As the Third Circuit has explained:

Sanctions are appropriate when there is evidence that a
party's spoliation of evidence threatens the integrity of this
Court. Spoliation sanctions serve a remedial function by leveling the
playing field or restoring the prejudiced party to the position it would
have been without spoliation. They also serve a punitive function, by
punishing the spoliator for its actions, and a deterrent function, by
sending a clear message to other potential litigants that this type of
behavior will not be tolerated and will be dealt with appropriately if
need be.

Mosaz`a’ Techs. lnc., 348 F. Supp. 2d at 335.

To determine whether such sanctions are appropriate in a particular case, a
court must consider “(1) the degree of fault of the party who altered or destroyed
the evidence; (2) the degree of prejudice suffered by the opposing party; and (3)
whether there is a lesser sanction that will avoid substantial unfairness to the
opposing party and, where the offending party is seriously at fault, will serve to
deter such conduct by others in the future.” Schmid v. Milwaukee Elec. Tool
Corp., 13 F.3d 76, 79 (3d Cir. 1994). “Potential sanctions for spoliation include:
dismissal of a claim or granting judgment in favor of a prejudiced

party; suppression of evidence; an adverse inference,7 referred to as

 

7 An adverse inference is predicated upon the common-sense observation that
when a party destroys evidence that is relevant to a claim or defense in a case, the
party did so out of the well-founded fear that the contents would harm him.
(cont’d. on next page...)

_17_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 22 of 25 Page|D: 238

the spoliation inference; fines; and attorneys' fees and costs This Court has the
authority to impose spoliation sanctions pursuant to the Federal Rules of Civil
Procedure and this Court's inherent authority.” Mosaz'a' Techs. Inc.,_348 F. Supp. 2d
at 332. “[The] burden imposed by impeding a party's ability to prepare effectively
a full and complete trial strategy is sufficiently prejudicial” to warrant the sanction
of exclusion of evidence, even if it results in dismissal. Ware v. Rodale Press, Inc.,
322 F.3d 218, 222 (3d Cir. 2003).

Defendant has unequivocally and intentionally altered evidence. However,
it is unknown how many documents and the nature of same beyond the documents
Sought by the OPRA request. The status of these documents remain in flux. The

Third Circuit has recognized that, “[e]xamples of [true] prejudice are the

 

Brewer v. Quaker State Oz'l Refinz'ng Corp., 72 F.3d 326, 334 (3d Cir. 1995);
Schmz`d v. Milkaukee Elec. Tool Corp., 13 F.3d 76, 78 (3d Cir. 1994).

This Court concludes that the best rule is to use the
amount of prejudice to the opposing party to help to
determine the degree of fault required: Where there is
substantial prejudice to the opposing party, negligence
may be sufficient to warrant a spoliation inference.
Where there is minimal prejudice to the opposing party,
intentional conduct is required.

Katiroll Co. v. Katz' Roll & Platters, Inc., No. CIV.A. 10-3620 GEB, 2011 WL
3583408, at *2 (D. N.J. Aug. 3, 2011) (D. Jennings Decl., Exh. X). The conduct
here was intentional and Plaintiffs intend to seek this sanction in addition to the
others remedies available. See also Kounelz`s v. Sherrer, 529 F. Supp. 2d at 520
(element of adverse inference is was it “. . . reasonably foreseeable to

the spoliator that the evidence would be subject to discovery.”)

_18_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 23 of 25 Page|D: 239

irretrievable loss of evidence, the inevitable dimming of witnesses' inemories, or
the excessive and possibly irremediable burdens or costs imposed on the opposing
party.” Scarborough v. Eubanks, 747 F.2d 871, 876 (3d Cir. 1984). This Court
Should sanction Defendant both monetarily and with the remedies available to it.
In particular, Plaintiffs seek the remedies of default judgment and/or the
suppression of evidence with respect to the nondiscrimination claims, i.e. Counts I
(Equal Protection), V (RLUIPA-Nondiscrirnination), VI (Equal Terms), VII and X
(NJ LAD). In the event this Court is not inclined to grant a default judgment, the
Defendant should be precluded from introducing any evidence that the challenged
ordinances were adopted for legitimate nondiscriminatory reasons

Plaintiffs believe that before the appropriate sanctions can be determined,
Defendant must determine, what, if any, documents have been destroyed and
provide this information to Plaintiffs and the Court. In the event the documents
remain available in some format, Plaintiffs request that the Court compel the
Defendant to identify the documents, the format in which they are presently stored,
and produce same to be accessed and produced at the Defendant’s expense.

Defendant destroyed the emails from 2009-2016 - the relevant period of
time for this lawsuit ~ while this lawsuit was pending and while discovery was
ongoing. The only conclusion to be drawn is that Defendant intentionally

destroyed the documents in bad faith for the purpose of hindering Plaintiffs’ ability

_19_
#105188014

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 24 of 25 Page|D: 240

to prosecute its claims Spoliation has occurred and as a result sanctions are
appropriate Bull v. United Parcel Serv., lnc., 665 F.3d at 79 (“. . .a finding of bad
faith is pivotal to spoliation determination.”).

Finally, Plaintiffs are entitled to an award of attorneys fees associated with
this Motion and any supplemental briefing. David’s Brz`dal, Inc. v. House of
Brz`des, No. CV 06-5660 (SRC), 2009 WL 10690456, at *6 (D.N.J. Nov. 10, 2009)

(D. Jennings Decl., Exh. V).

_20_
#10518801.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-1 Filed 04/12/19 Page 25 of 25 Page|D: 241

CONCLUSI()N

For all the foregoing reasons, injunctive relief should be granted and

Defendant should be enjoined from destroying any future documentation during

the pendency of this lawsuit. Monetary sanctions should be imposed by the Court

as against Defendant, namely, for Defendant’s failure to maintain and for

destroying its documents, and an adverse inference should be imposed on

Defendant.

Dated: April 12, 2019

#10518801.1

Respectfully submitted,

WILENTZ, GOLDMAN & SPITZER, P.A.
Attorneys for Plaintiff WR Property, LLC

By: /s/Donna M Jennz`ngs
DONNA M. JENNINGS

STORZER AND ASSOCIATES, LLC
Attorneys for Plaintiffs Agudath Israel of America
and WR Property, LLC

By: /s/Sieglinde K. Rath
SIEGLINDE K. RATH
R()MAN P. STORZER, admitted pro hac vice

 

_21_

